As filed with the Securities and Exchange Commission on June 21, 2004 Registration Statement No.333-115318 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FormF-3/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Enterra Energy Trust (as successor issuer to Enterra Energy Corp.) (Exact name of registrant as specified in its charter) Alberta, Canada 1311 Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 26th Floor, 500 - 4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6
